Citation Nr: 9935273	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-15 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from April 1969 to February 
1971.  This appeal arose from an April 1998 rating action 
which denied service connection for PTSD on the grounds that 
new and material evidence had not been submitted to reopen 
the claim.   


FINDING OF FACT

While the veteran's claim was in appellate status before the 
Board of Veterans Appeals (Board), he died on [redacted]October 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim, and the 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for PTSD is dismissed.  38 U.S.C.A. § 7104(a) 
(West Supp. 1999); 38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the claim with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD was in appellate status before 
the Board, evidence was received in December 1999 that the 
veteran had died on [redacted]October 1999.  As a matter of law, a 
veteran's claim does not survive his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Under the circumstances, the Board 
finds that this appeal on the merits has become moot by 
virtue of the death of the veteran, and thus must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD is dismissed.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

